Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15, 17-19, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouge et al. (US 2013/0064370).
With regard claim 1:
Gouge et al. disclose 
A method for compressing data, comprising: generating metadata (see para 33) from an N element (104) data structure, said generating including: selecting M elements (data chunk) from said N element data structure (106), wherein N is greater than M; determining positions of said M elements within said N element data structure; and storing said positions (see para 29 and 36) of said M elements as said metadata; and compressing said N element data structure to an M element data structure according to said metadata (see para 33), said compressing includes: gathering values (combiner 110) (the combiner compressed the data by removing or discard unnecessary data) of said M elements from said N element data structure according to said positions (see para 56); and storing said values of said M elements in said M element data structure (108).
With regard to claim 2
The method of Claim 1, wherein said generating is carried out using a first instruction (hash algorithm: para 53).
With regard to claim 15
The method of Claim 1, wherein M is 2, and N is 4 (number M of data element (chunk) is less than the source data N). 
With regard to claim 17: 
The method of Claim 1, wherein said generating and said compressing are carried out using a single instruction (the hash function algorithm maps large size data to fixed size data and compresses the data by assigning an index value to each generated data). 
With regard to claim 18: 
A system for compressing data comprising: a memory (block definition table); and at least one processor (116) communicatively coupled to said memory, said at least one processor configured to: generate metadata (see para 33 and 50) from an N element (104)  data structure by: selecting M elements from said N element data structure, wherein N is determining positions of said M elements within said N element data structure (see para 29 and 36); and storing said positions of said M elements as said metadata; and compress said N element data structure to an M element data structure according to said metadata by: gathering values (combiner 110) (the combiner compressed the data by removing or discard unnecessary data) of said M elements from said N element data structure according to said positions (see para 56) of said M elements from said N element data structure according to said positions; and storing said values of said M elements in said M element data structure (108).
With regard to claim 19:
The method of Claim 18, wherein said at least one processor is configured to generate said metadata by executing a first instruction (hash algorithm: para 53).
With regard to claim 31:
The method of Claim 18, wherein M is 2, and N is 4 (number M of data element (chunk) is less than the source data N).
Allowable Subject Matter
Claims 3-14,16, 20-30, and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845